[NOT FOR PUBLICATION]

              UNITED STATES COURT OF APPEALS
                  FOR THE FIRST CIRCUIT

                                         
No. 97-2359

              PEDRO M. SERRANO-FIGUEROA, ET AL.,

                    Plaintiffs, Appellants,

                              v.

                 BANPONCE CORPORATION, ET AL.,

                    Defendants, Appellees.
                                         

No. 97-2360

              PEDRO M. SERRANO-FIGUEROA, ET AL.,

                    Plaintiffs, Appellees,

                              v.

                 BANPONCE CORPORATION, ET AL.,
                    Defendants, Appellees.
                                         

                   EMILIO E. PINERO FERRER,

                     Defendant, Appellant.

                                         

         APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Daniel R. Dominguez, U.S. District Judge]
                                         

                            Before

                     Boudin, Circuit Judge,
                 Coffin, Senior Circuit Judge,
                   and Lynch, Circuit Judge.
                                          

Edelmiro Salas Garcia on brief for appellants Pedro M. Serrano-
Figueroa, et al.
Pedro J. Manzano-Yates, Beatriz M. Rodriguez-Burgos, and Fiddler,
Gonzalez & Rodriguez on brief for appellees Banponce Corporation, Banco
Popular De Puerto Rico, and Marta Galera.
Juan R. Marchand Quintero, Ana L. Toledo and Rivera Cestero &
Marchand Quintero on brief for appellee-cross-appellant Emilio E. Pinero
Ferrer.

                                         

                        April 7, 1998
                                         

  Per Curiam.  As to appeal no. 97-2359, upon careful review
of the briefs and record, we conclude that plaintiffs'
"jurisdictional" argument regarding 28 U.S.C.  636(b)(1) is
completely frivolous.  We reach this conclusion essentially for
the reasons stated by the district court in its order dated
September 25, 1997.  Plaintiffs have not developed any other
argument, so we will not consider any other aspect of the
judgment.  See United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990). 
    In light of our conclusion that plaintiffs and their
attorney have prosecuted a frivolous appeal, we grantdefendants' motions for sanctions under Fed. R. App. P. 38. 
See also 28 U.S.C.  1927.  We therefore direct plaintiffs,
jointly and severally, to pay double costs, and we direct
plaintiffs' attorney personally to pay defendants' reasonable
attorney's fees for appeal no. 97-2359.  See United States v.
Nesglo, Inc., 744 F.2d 887, 892 (1st Cir. 1984).  Defendants
are directed to file with this court and serve upon plaintiffs,
within 15 days after the date of this opinion, their bills of
costs and attorney's fees incurred for appeal no. 97-2359. 
Within 10 days after such service upon them, plaintiffs may
file and serve any objections to those bills.  Thereafter we
will issue an order taxing the double costs and the reasonable
attorney's fees.
    As to appeal no. 97-2360, we conclude that the denial of
defendant's motion for sanctions under Fed. R. Civ. P. 11(c)
was within the district court's considerable discretion.  On
the record before us, we must defer to the district court's
finding that plaintiffs' motions were based on mistake of law
and not wrongful purposes.
    Accordingly, the judgment is affirmed.  See 1st Cir. Loc.
R. 27.1.  The defendants' motions for Rule 38 sanctions are
granted as provided in this opinion.